     Case 1:19-cv-01150-NONE-JDP Document 18 Filed 07/14/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ARMANDO E. HERRERA,                              Case No. 1:19-cv-01150-NONE-JDP
12                       Petitioner,                   ORDER GRANTING PETITIONER’S
                                                       MOTION FOR EXTENSION OF TIME
13           v.
                                                       ECF No. 15
14    ROBERT NOUSHMEN,
                                                       ORDER TO SHOW CAUSE WHY MOTION
15                       Respondent.                   TO STAY PETITION SHOULD NOT BE
                                                       DENIED
16
                                                       OBJECTIONS DUE IN 60 DAYS
17
                                                       ECF No. 16
18

19          Petitioner Armando E. Herrera, a state prisoner without counsel, seeks a writ of habeas

20   corpus under 28 U.S.C. § 2254. ECF No. 1. Respondent moved to dismiss the petition for

21   petitioner’s failure to exhaust all his claims before the state courts. ECF No. 11. Before us now

22   are petitioner’s motion for an extension of time to respond to the motion to dismiss, ECF No. 15,

23   and his motion to stay and hold his petition in abeyance so that he may exhaust his claims, ECF

24   No. 16. For good cause shown, we will grant petitioner’s motion for an extension of time to

25   respond to the motion to dismiss. ECF No. 15.

26          With respect to petitioner’s motion to stay, respondent argues that petitioner has failed to

27   show the “good cause” necessary for a stay and abeyance of his petition under Rhines. ECF No.

28   17. We agree. Because petitioner has failed to show good cause for his failure to exhaust some
                                                       1
     Case 1:19-cv-01150-NONE-JDP Document 18 Filed 07/14/20 Page 2 of 6

 1   of his claims, we will provide him with notice of his options for how this case may proceed and

 2   order him to show cause why his motion to stay should not be denied. See Tillema v. Long, 253

 3   F.3d 494, 503 (9th Cir. 2001) (explaining that “outright dismissal [of a partially exhausted habeas

 4   petition] without leave to amend of the petitioner’s federal habeas petition [is] improper,” and

 5   “that district courts must provide habeas litigants with the opportunity to amend their mixed

 6   petitions by striking their unexhausted claims”).

 7      I.       Discussion

 8              a. Rhines Stay

 9           Petitioner seeks a stay and abeyance under the Rhines procedure. See Rhines v. Weber,

10   544 U.S. 269, 277 (2005). Under Rhines, a stay and abeyance is available only where: (1) there is

11   “good cause” for the failure to exhaust; (2) the unexhausted claims are not “plainly meritless”;

12   and (3) the petitioner did not intentionally engage in dilatory litigation tactics. 544 U.S. at 277-

13   78. “Staying a federal habeas petition frustrates AEDPA’s objective of encouraging finality by

14   allowing a petitioner to delay the resolution of the federal proceedings It also undermines

15   AEDPA’s goal of streamlining federal habeas proceedings by decreasing a petitioner’s incentive

16   to exhaust all his claims in state court prior to filing his federal petition.” Id. Therefore, a “stay

17   and abeyance should be available only in limited circumstances. Id.

18           “There is little authority on what constitutes good cause to excuse a petitioner’s failure to

19   exhaust.” Blake v. Baker, 745 F.3d 977, 980 (9th Cir. 2014). Although good cause under Rhines

20   does not require a showing of “extraordinary circumstances,” Jackson v. Roe, 425 F.3d 654, 661-
21   62 (9th Cir. 2005), a petitioner must do more than simply assert that he was “under the

22   impression” that his claim was exhausted, Wooten v. Kirkland, 540 F.3d 1019, 1024 (9th Cir.

23   2008). “[U]nspecific, unsupported excuses for failing to exhaust—such as unjustified

24   ignorance—[do] not satisfy the good cause requirement.” Blake, 745 F.3d at 981. Rather, “good

25   cause turns on whether the petitioner can set forth a reasonable excuse, supported by sufficient

26   evidence, to justify” his failure to exhaust his claims. Id. at 982.
27

28
                                                         2
     Case 1:19-cv-01150-NONE-JDP Document 18 Filed 07/14/20 Page 3 of 6

 1          Here, petitioner has exhausted some of his claims at the state level, while leaving others

 2   unexhausted.1 See ECF No. 11 at 2-3. Petitioner states that he has been unable to exhaust all his

 3   claims because his appellate counsel failed to follow-up after the denial of his direct appeal and

 4   “in all respects, abandoned” him. ECF No. 16 at 2. Although “[a] petitioner who is without

 5   counsel in state post-conviction proceedings cannot be expected to understand the technical

 6   requirements of exhaustion and should not be denied the opportunity to exhaust a potentially

 7   meritorious claim simply because he lacked counsel,” Dixon v. Baker, 847 F.3d 714, 721 (9th Cir.

 8   2017), petitioner had counsel at his direct appeal and he has failed to provide any evidence that

 9   his counsel failed to contact him after his appeal was rejected. On the contrary, petitioner has

10   presented a letter from his appellate counsel which reveals that his counsel promptly notified him

11   that his conviction was affirmed on appeal, provided him with a copy of his entire appeal record,

12   and provided him with instructions and the filing deadline for seeking review before the

13   California Supreme Court. ECF No. 7 at 3.

14          Moreover, petitioner has failed to seek any state-level habeas relief and his ostensible lack

15   of counsel since the denial of his direct appeal does not constitute good cause for his failure to do

16   so. The factual predicates of petitioner’s unexhausted claims were apparent to him at the time of

17   his trial in 2014. District courts in this Circuit have found that “Dixon does not apply and good

18   cause is lacking when a [pro se] petitioner has not filed any relevant state habeas petitions,

19   particularly when there is evidence that the petitioner has not been expeditious in seeking

20   relief.” See Stacy v. Gastelo, No. CV 17-5482-RGK (JPR), 2018 U.S. Dist. LEXIS 61656, at *2
21   (C.D. Cal. Feb. 20, 2018) (citing Dixon, 847 F.3d at 721) (finding no good cause for a Rhines stay

22   where the petitioner did not file any habeas petition in state court and his filings did not supply an

23   explanation for not diligently pursuing his state remedies); Sangurima v. Montgomery, No. 2:17-

24   cv-05022-PSG-KES, 2017 U.S. Dist. LEXIS 217018, at *7-8 (C.D. Cal. Dec. 12, 2017) (finding

25   no good cause for a Rhines stay where petitioner had not filed any state habeas petition and

26   moved for a stay only in response to a federal order to show cause).
27
     1
      Petitioner has failed to exhaust his claims of ineffective assistance of trial counsel and a trial
28   court violation of Apprendi. See Apprendi v. New Jersey, 530 U.S. 466 (2000).
                                                        3
     Case 1:19-cv-01150-NONE-JDP Document 18 Filed 07/14/20 Page 4 of 6

 1          Petitioner also states that he is a “layman to the law” and is “seeking the assistance of

 2   individuals incarcerated with him.” ECF No. 16 at 2. However, mere ignorance of the law is

 3   insufficient to demonstrate good cause because such a determination “would render stay-and-

 4   abeyance orders routine” and would be contrary to Rhines’ instruction that district courts should

 5   only stay mixed petitions in “limited circumstances.” See Wooten v. Kirkland, 540 F.3d 1019,

 6   1024 (9th Cir. 2008); Hughes v. Idaho State Board of Corrections, 800 F.2d 905, 909 (9th Cir.

 7   1986) (noting that ignorance of the law does not constitute an excuse from due

 8   diligence); Alcaraz v. Giurbino, No. CIV S-05-1597, 2009 U.S. Dist. LEXIS 114017, at *2 (E.D.

 9   Cal. Dec. 8, 2009) (finding that ignorance of the law does not establish good cause for failure to

10   exhaust).

11          Therefore, petitioner has not demonstrated good cause for his failure to exhaust his

12   claims.2 He is ordered to show cause why his motion to stay his petition should not be denied. In

13   his response, petitioner should “set forth a reasonable excuse, supported by sufficient evidence, to

14   justify” his failure to exhaust his claims under Rhines. See Blake, 745 F.3d at 981. Petitioner

15   should provide all relevant evidence in support of his motion, which may include correspondence

16   with and affidavits from previous counsel.

17               b. Kelly Stay

18          In the alternative, petitioner requested to proceed with a stay under Kelly. ECF No. 16 at

19   3. However, considering the procedural posture of petitioner’s case, a stay under Kelly may

20   foreclose petitioner from seeking federal relief on his unexhausted claims altogether. Under
21   Kelly, a case moves through three stages: first, the petitioner amends his petition to delete any

22   unexhausted claims; second, the court, in its discretion, stays the amended, fully-exhausted

23

24   2
       Because petitioner has failed to meet the first prong of Rhines, we need not address the
     remaining prongs. However, we briefly note that petitioner’s unexhausted claims do not appear
25   “plainly meritless” because they state violations of “clearly established federal law,” as required
26   by § 2254(d)(1). And we have no reason to believe that petitioner engaged in “dilatory litigation
     tactics,” such as “abusive litigation tactics or intentional delay.” See Rhines, 544 U.S. at 278.
27   Petitioner sought federal review in a timely manner, ECF No. 11 at 2, and states that the instant
     petition was filed as a “protective” measure, as contemplated by Rhines and Pace v. DiGuglielmo,
28   544 U.S. 408, 416 (2005), ECF No. 16 at 2.
                                                          4
     Case 1:19-cv-01150-NONE-JDP Document 18 Filed 07/14/20 Page 5 of 6

 1   petition, and holds it in abeyance while the petitioner has the opportunity to proceed to state court

 2   to exhaust the deleted claims; and third, once the deleted claims have been exhausted in state

 3   court, the petitioner may return to federal court and amend his federal petition, adding the newly-

 4   exhausted claims. See Kelly v. Small, 315 F.3d 1063, 1070-71 (9th Cir. 2002).

 5          But, under Kelly, petitioner will only be able to amend his petition with his newly-

 6   exhausted claims if those claims are “timely.” See King v. Ryan, 564 F.3d 1133, 1140-41 (9th

 7   Cir. 2009). Under Kelly, his amended petition will be timely if either (1) the amended petition is

 8   filed within AEDPA’s statute of limitations,3 see 28 U.S.C. § 2244(d), or (2) the new claim

 9   “relates back” to his claims in his initial petition. See King, 564 F.3d at 1143; Mayle v. Felix, 545

10   U.S. 644, 664 (2005). Here, petitioner has already been forewarned that his federal petition

11   appears untimely.4 ECF No. 6. A stay under Kelly “does nothing to protect a petitioner’s

12   unexhausted claims from untimeliness.” King, 564 F.3d at 1141. And petitioner may have

13   trouble showing how his claims of ineffective assistance of counsel and an Apprendi violation

14   relate back to his initial claims. A claim that simply arises from “the same trial, conviction, or

15   sentence” does not necessarily relate back to the initial claims. See Mayle, 545 at U.S. 659. To

16   “relate back,” the new claim must share a “common core of operative facts” with the claims in the

17   pending petition. Id.

18          For these reasons, if petitioner wishes to proceed under Kelly, we will require him to

19   notify this court of his intention in his response to this order. Petitioner should carefully consider

20   the implications of this option, as it may completely preclude him from seeking federal relief on
21   his unexhausted claims.

22              c. Proceeding with Exhausted Claims Only

23          Alternatively, petitioner may elect to dismiss his unexhausted claims and proceed with his

24   exhausted claims only. Considering that petitioner may not be able to show good cause under

25

26
     3
       Absent rare circumstances, a federal habeas petition must be filed within one year of “the date
     on which the judgment became final by the conclusion of direct review or the expiration of the
27   time for seeking such review.” 28 U.S.C. § 2244(d)(1)(A).
     4
       Accordingly, petitioner may have to prove he is entitled to equitable tolling in future
28   proceedings of this case. ECF No. 8.
                                                       5
     Case 1:19-cv-01150-NONE-JDP Document 18 Filed 07/14/20 Page 6 of 6

 1   Rhines and that a stay under Kelly is unlikely to provide petitioner with the relief he seeks,

 2   dismissing his unexhausted claims may be petitioner’s only opportunity to seek federal habeas

 3   relief in any form.

 4       II.      Order

 5             Petitioner’s motion for an extension of time to file an opposition to respondent’s motion to

 6   dismiss is granted. ECF No. 15. Petitioner’s opposition is due within 60 days of the date of

 7   service of this order.

 8             Furthermore, within 60 days of the date of service of this order, petitioner is ordered to

 9   show cause why his motion to stay his petition should not be denied. Petitioner may respond

10   with: (1) arguments and evidence demonstrating good cause under Rhines for his failure to

11   exhaust his claims; (2) his intention to proceed with a stay under Kelly; or (3) his intention to

12   dismiss his unexhausted claims and proceed with his exhausted claims only.

13
     IT IS SO ORDERED.
14

15
     Dated:       July 13, 2020
16                                                        UNITED STATES MAGISTRATE JUDGE
17

18   No. 206.
19

20
21

22

23

24

25

26
27

28
                                                          6
